Citation Nr: 1209978	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  01-08 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a lower back condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1985 to June 1995. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 1999 decision by the Department of Veterans Affairs (VA) Waco, Texas Regional Office (RO). 

The Veteran appeared and testified at a Travel Board hearing held before the undersigned Veterans Law Judge in February 2003.  A transcript of the hearing has been associated with the claims folder.

This claim has been before the Board numerous times in the past.  When the Board initially considered this issue in January 2003, the Veteran had a total of eight claims on appeal.  Over the course of the numerous Board decisions, the issues have been whittled down to the one that remains on appeal.  

The Board also notes that, in April 2011, the Veteran sent a letter with evidence regarding his claim.  Though the Veteran did not include a waiver of the right to have the Agency of Original Jurisdiction first review this evidence, the Board finds that his letter and evidence are cumulative of many previous letters that he has sent.  Accordingly, the Board may review this evidence without the need for a waiver.  

This claim has been the subject of both an October 2007 Joint Motion for Remand and multiple remands from the Board.  The Board recognizes that where a case has been remanded to the Board, the order of the Court constitutes the law of the case, and the Board is bound to follow the Court's mandate.  See Winslow v. Brown, 8 Vet. App. 469, 472 (1996).  The Board also acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions and those of the Joint Motion, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The most probative evidence of record does not indicate that the Veteran's current low back disability is causally related to any in-service injury or event.  

2.  The evidence does not indicate that the Veteran's current low back disability is proximately due to or aggravated by his other service-connected disabilities.  

3.  The evidence does not show a continuity of symptomatology of the Veteran's back condition since his active service.  


CONCLUSION OF LAW

The criteria for service connection for a low back disability on either a direct or secondary basis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has met its duty to notify for this claim.  When this claim first came before the Board in May 2003, the Board considered whether new and material evidence had been presented to reopen the Veteran's previously denied claim.  The Board found that such evidence had been presented, and reopened his claim.  Given this positive action, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Further, over the course of the appeal, the Veteran has been provided with notice regarding what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify has thus been satisfied.  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his private medical treatment.  The Veteran was afforded a VA compensation and pension examination.  The Veteran requested and testified at a Travel Board hearing in January 2003.  

As noted above, this claim has been the subject of Board remands as well as a Joint Motion for Remand.  The Board first remanded this claim in May 2003 in order that additional records could be obtained and that the Veteran could undergo a VA examination specific to his low back claim.  A review of the claims file shows that the additional ordered development was completed, as the Veteran's records were obtained and as he underwent a VA examination in September 2003.  

After the Board then issued a decision in December 2006 that denied the Veteran's claim for service connection, the Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In October 2007, the Court approved a Joint Motion for Remand.  With respect to the Veteran's claim for service connection for a low back condition, the Joint Motion noted that in a December 2006 brief, the Veteran's representative posited that his current condition could be secondary to his already service-connected conditions.  Accordingly, as the Board did not consider whether his condition was in fact secondary to others, the Joint Motion vacated the Board's decision and returned the issue to the Board.  In its decision herein, the Board discusses whether the Veteran's back condition is secondary to his service-connected disabilities.  

Following the Joint Motion, in March 2008, the Board remanded the Veteran's claim in order that he could undergo a new VA examination.  That remand asked that the Veteran be provided with updated notice, that his VA treatment records be obtained, and that he undergo a VA examination for his back.  The Veteran was provided with updated notice in June 2008, his VA treatment records were obtained, and he underwent a VA examination in June 2009.  

Though the opinion from that VA examination was sufficient with regard to secondary service connection, it was seemingly contradictory with regard to whether a direct nexus to service existed.  Accordingly, the Board again remanded the Veteran's claim in February 2010 in order that a more complete opinion could be provided.  Such an opinion was offered in August 2010.  

In summary, each of the directives or mandates from the Board's remands and from the October 2007 Joint Motion has been satisfied.  The Board thus finds substantial compliance with its and the parties' remand instructions.  See D'Aries, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection for a Low Back Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, in order to grant a service connection claim, the Board must find medical evidence that the Veteran currently suffers from a disability, medical evidence (or, in certain circumstances, lay evidence) of an in service incurrence or aggravation of that disability, and medical evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  See also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran seeks service connection for a low back disability which he contends is causally related to in-service complaints of back pain.  For the reasons that follow, his claim shall be denied.  

First, the Board acknowledges that the Veteran currently suffers from a low back disability.  The Veteran has undergone two VA examinations specific to his spine.  At the first in September 2003, the examiner diagnosed the Veteran as suffering from lumbosacral disc disease, desiccation of two lumbar discs, chronic pain of the lumbar spine, and decreased range of motion.  The Veteran next underwent a VA examination in June 2009.  He was diagnosed as suffering from myofascial lumbar syndrome secondary to degenerative joint disease with degenerative disc disease of L4-S1.  

Private records similarly show that the Veteran suffers from a back condition.  For instance, a June 1998 record from James Taylor, D.C., noted that the Veteran was involved in a motor vehicle accident on February 22, 1998.  Specific to the lower back, Dr. Taylor stated that the Veteran suffered from a chronic lumbar acceleration-deceleration injury secondary to his February 1998 accident.  

The Board also recognizes that the Veteran complained of suffering from back pain during his active service.  A review of his service treatment records reveals that the Veteran complained of suffering from back pain in November 1992.  He was diagnosed as suffering from a muscle strain.  The Veteran also complained of suffering from back pain in May 1994.  He was diagnosed as suffering from a mild muscle strain.  In his January 2003 hearing, the Veteran stated that he suffered from back pain after lifting tents while stationed at Fort Hood.  The Board thus also views this as evidence that the Veteran suffered from back pain during his active service.

In his numerous letters that have been associated with the claims folder, the Veteran takes issue with the characterization of his in-service injuries, disputing the diagnoses of his suffering a back strain.  Specifically, he points to records from May 16, 1994 and of January 1995 which he states reflects a "back injury" but not a back strain; and to records of September 1994 and May 1995 which he similarly state show a "back injury" but not a back strain.

In response, the Board first notes that it concedes that the Veteran suffered back injuries in service, whether they are referred to as strains or not.  However, the only direct diagnoses of any in-service back conditions were for muscle strains.  The May 1994 and January 1995 records highlighted by the Veteran show only that he complained of back pain.  He was not diagnosed as suffering from any particular pathology at those times.  Further, in his September 1994 and May 1995 complaints, it is clear that the pain that the Veteran states he is suffering from is in his upper back (distinguished from his lower back condition) and that it is related to bilateral shoulder conditions from which he was suffering and for which he is now service-connected.  Indeed, the September 1994 record that the Veteran contends bolsters his claim instead states that an examination of his spine was "negative" for any particular disability.  In short, though the Veteran did complain of suffering from back pain during service, at no time was he diagnosed as suffering from any condition other than a back or muscle strain.   

Despite this evidence of current condition and an in-service incurrence of back pain, there is no competent evidence providing a nexus between the Veteran's current condition and his in-service complaints.  

The examiner from the Veteran's November 2003 VA examination found that the Veteran's current low back disorder was less likely than not related to his in-service back injuries.  He stated that the Veteran "basically [has] desiccation of his disc, which is a condition that arises with time and wear and tear on the discs of the lumbar spine."  He added that, in contrast, the Veteran's in-service injuries were soft tissue injuries.  Thus, the examiner concluded that the two conditions are not causally related.  

The examiner from the Veteran's June 2009 VA examination stated that the Veteran did injure his back while lifting tents during his active service.  He stated that while this injury could result in myofascial lumbar syndrome, it would not result in any degenerative joint disease or degenerative disc disease.  

As that examiner diagnosed the Veteran as suffering from myofascial lumbar syndrome and stated that this syndrome could arise from the type of injuries the Veteran suffered in service, the Board sought clarification of this opinion.  In an August 2010 addendum, the examiner noted that while the Veteran's in-service injuries could cause myofascial lumbar syndrome, the Veteran currently is diagnosed as suffering from degenerative disc disease and degenerative joint disease of the lumbar spine, and his in-service injuries would not cause these conditions.  The examiner further noted that these current conditions would also cause myofascial lumbar syndrome, and that any current diagnosis of myofascial lumbar syndrome would be caused by his degenerative disc disease and degenerative joint disease and not any in-service injury.  The examiner concluded by stating that his opinion is in agreement with that from the November 2003 examination which also found the Veteran's current condition not to be related to his active service.  

In contrast to these opinions are those from a February 2002 examiner and from the Veteran himself.  These opinions, however, do not carry the same probative value, as they are either equivocal or not competent.

First, the Veteran underwent a VA joints examination in February 2002.  That examiner dismissed the idea that the Veteran's back problems could be related to his service-connected left hip disability (a fact discussed in greater detail below).  The examiner also stated that the only evidence supporting a nexus between the Veteran's current condition and his active service is the fact that the Veteran actually suffered symptoms while in service.  The examiner stated that while the Veteran was not currently suffering from a serious problem with his back, if he developed one later in life, it would be possible that a certain amount of those future problems were service connected.  

This opinion can be discounted for three reasons.  First, it is equivocal.  The Court has consistently held that speculative opinions by a medical professional cannot provide the degree of certainty required for medical opinion.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (by using the term "could," without supporting clinical data or other rationale, doctor's opinion simply was too speculative to provide the degree of certainty required for medical opinion); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (a medical opinion expressed in terms of "may," also implies "may or may not" and therefore is too speculative to establish a plausible claim (citing Obert v. Brown, 5 Vet. App. 30, 33 (1993))); McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006) (speculative medical opinion as to causation cannot establish a medical nexus to service).  Here, by using the term possible, the examiner's opinion is too speculative to serve as a nexus opinion.  Second, in his opinion, the examiner stated that he did not go through the entire medical record before formulating his opinion.  Indeed, there is no evidence that the examiner knew what injuries the Veteran suffered during his active service beyond what he himself stated.  Finally, this opinion did not state that the Veteran's current back condition was related to his active service (indeed, the examiner stated that the Veteran was not currently suffering from any serious back pathology).  Instead, it is couched in future terms, stating that a future condition may be related.  For these reasons, the Board finds the February 2002 examiner's opinion to be less probative than the later negative nexus opinions.

Second, the Veteran himself also contends that his current low back conditions are related to his active service.  In both his January 2003 Travel Board hearing testimony and in various letters throughout the claims file, the Veteran has advanced his opinion that his current condition is causally related to his active service.  The Veteran, however, is not competent to provide such an opinion.  Though the Veteran may be competent to report his symptoms or the date of the onset of his symptoms, providing a particular diagnosis for a back disability and determining an etiology for that disability requires specialized medical training and is therefore not susceptible to lay commentary.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77, n.4 (Fed. Cir. 2007) (citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (stating that though a layperson may be competent to identify a condition like a broken leg, she would not be competent to identify a form of cancer).  As the Veteran is not competent to provide this opinion, the Board will not consider his testimony and statements for this purpose.  

As noted above, the Veteran's representative has also suggested that his back condition may be related to his various service-connected disabilities.  Though the representative provided no evidence whatsoever in support of this contention, the Board nonetheless has sought opinions on whether the Veteran's back disability is indeed secondary to his service-connected disabilities.  The answer has been a unanimous "no."

Pursuant to VA regulation, service connection may be granted for a disability shown to be secondary to an already service-connected disorder.  38 C.F.R. § 3.310 (providing that "a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected").  In this case, the Veteran is already service-connected for a number of conditions, including major depression, bilateral tendonitis of the shoulders, musculotendonitis of the left hip, chondromalacia of the bilateral knees, arthritis of the left knee, hallux valgus of the bilateral feet, and a laceration of the eye.  

Despite his suffering from these service-connected disabilities, the evidence does not show that his current low back disability is caused or aggravated by these service-connected disabilities.  

The examiner from the Veteran's February 2002 VA examination also commented on whether the Veteran's back condition was secondary to his service-connected left hip disability.  He stated that he did not find enough evidence to show that the left hip was a causative factor of the Veteran's back problem.  He stated that, ordinarily, he does not believe that joint problems develop secondary to other joint problems unless the primary joint materially alters a gait pattern or leads to an abnormal amount of stress on other areas.  The examiner stated that he did not find evidence supporting this rationale with the Veteran.  Accordingly, he found that the Veteran's current back disorder is not secondary to his left hip.  

The examiner from the Veteran's June 2009 VA examination stated that the Veteran's current back condition is not related to any of his service-connected disabilities.  Specifically, he stated that he found nothing in the orthopedic literature to suggest that any of the Veteran's service-connected disabilities would result in any degenerative changes in his lumbar spine or in his lumbar spine discs.  He thus also concluded that the Veteran's back disorder is not secondary to his service-connected disabilities.  

As there is no other evidence in the Veteran's claims file supporting this contention, the Board must therefore find that the Veteran's current back disability is neither caused nor aggravated by his service-connected disabilities.  

Finally, the Board notes that the Veteran does not meet the criteria for service connection based on a continuity of symptomatology analysis.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) ("An alternative method of establishing the second and/or third Caluza element is through a demonstration of continuity of symptomatology.").

Under 38 C.F.R. § 3.303(b), continuity of symptomatology may be used to support a claim for service connection.  In such instances, the second and third criteria for service connection can be satisfied if the Veteran presents: (a) evidence that a condition was noted during service or a presumptive period; (b) evidence of post-service continuity of symptomatology; and (c) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  McCormick v. Gober, 14 Vet. App. 39, 49-50 (2000) (citing 38 C.F.R. § 3.303(b)); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In his testimony and his letters to the RO, the Veteran contends that he suffered from his back condition during service and continually thereafter.  For instance, in his June 1999 Notice of Disagreement, the Veteran stated that he suffered a chronic back injury in service and that he continued to suffer from this condition following his active service.  In a January 2003 letter, the Veteran again reiterated his belief that his back condition began in service and that his in-service complaints show a chronic back condition.  In his January 2003 hearing, the Veteran stated that he suffered from a back condition in service and thereafter, but that he did not specifically seek treatment for any back problems as he was already receiving treatment for his other service-connected disabilities. 

The Veteran's claim fails under this analysis, however, as the Board does not find a post-service continuity of symptomatology.  The earliest post-service record of the Veteran's suffering from a back condition comes in the June 1998 letter from Dr. Taylor, and that found that his back problems were secondary to a February 1998 car accident.  Dr. Taylor made no mention whatsoever of the Veteran's active service.  Further, a January 1999 VA treatment record also notes that the Veteran complained of suffering from lower back pain "for about a year."  This is significant, as it places the onset of the Veteran's lower back pain some two and a half years after his active service, and it also correlates with the Veteran's February 1998 car accident.  

To the extent that the Veteran has stated that he has had a post-service continuity of symptomatology, the Board does not find him to be credible.  The Veteran's post-service VA and private treatment records detail the problems he suffered with regard to his shoulders, hips, knees, and feet.  He frequently complained of pain in these areas and sought treatment for them.  At no time, however, did the Veteran complain of back pain.  Though the Veteran states that he did not seek treatment for his back pain because he was already receiving treatment for these other symptoms, the Board does not find this statement to be credible.  Given the sheer number of times that the Veteran sought treatment for his various conditions, both during and after service, the Board does not believe that he would simply not mention his on-going back pain.  Accordingly, the Board does not find evidence of a post-service continuity of symptomatology, and his claim fails under this basis as well.

In summary, the Board finds that the most probative and competent evidence of record does not indicate a nexus between the Veteran's current lower back disability and his in-service back injuries.  The Board also finds that the evidence does not show that the Veteran's current low back disability is caused or aggravated by his other service-connected disabilities.  Finally, the Board finds that the evidence does not show a post-service continuity of symptomatology of his current back disability.  For all these reasons, the Board concludes that the criteria for service connection for a low back disability on either a direct or secondary basis have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310.  
ORDER

Service connection for a lower back condition is denied.  



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


